Citation Nr: 9910743	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 31, 1995, 
for an award of service connection and the assignment of a 10 
percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to July 
1957.

The Chicago, Illinois, Department of Veterans (VA), Regional 
Office (RO), previously denied service connection for 
defective hearing by rating decision issued in December 1957.  
The veteran was informed of the decision and of his appellate 
rights by letter from the RO, dated January 8, 1958.  A 
Certificate of Attending Physician, by a Dr. Gorecki, was 
thereafter received on January 24, 1958; however, a January 
29, 1958 rating decision confirmed and continued the December 
1957 denial indicating that the report provided nothing new 
to the file.  The veteran did not initiate an appeal, and the 
December 1957 decision became final.

The RO received the veteran's request for reopen on July 31, 
1995.  By rating decision issued in January 1996, the RO 
informed the veteran that his claim for service connection 
for bilateral hearing loss (now claimed as hearing loss due 
to acoustic trauma) was denied.  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in February 1996.  The RO received the 
veteran's substantive appeal in March 1996.

This current matter comes to the Board of Veterans' Appeal 
(Board) on appeal from a June 1996 rating decision by the St. 
Petersburg, Florida RO, which granted service connection and 
assigned a 10 percent disability rating for bilateral 
sensorineural hearing loss, effective July 31, 1995.  In 
August 1996, the veteran requested an earlier effective date 
for service connection.  The RO denied entitlement to the 
benefit sought by rating decision issued in March 1997, 
noting that the veteran did not file a timely appeal as to 
the earlier decisions and they became final.  The veteran 
filed a timely NOD as to the effective date assigned, and was 
issued a SOC as to this issue in July 1997.  The RO received 
his substantive appeal in August 1997.


FINDINGS OF FACT

1.  The Chicago VARO denied entitlement to service connection 
for bilateral defective hearing by rating decisions issued in 
January 1958.  The veteran, in a January 1958 letter was 
apprised of his procedural and appellate rights; however, a 
notice of disagreement was not received within the subsequent 
one-year period.  The decisions thereafter became final.

2.  The veteran reopened his claim of entitlement to service 
connection for bilateral hearing loss on July 31, 1995.


CONCLUSION OF LAW

An effective date earlier than July 31, 1995, for the grant 
of service connection and the assignment of a 10 percent 
evaluation for bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 5107(a), 5108, 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.400, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The contends, in essence, that he is entitled to an effective 
date earlier than January 31, 1995, for the grant of service 
connection and the assignment of a 10 percent evaluation for 
bilateral hearing loss as his service medical records (SMRs) 
clearly showed that he manifested bilateral hearing loss due 
to trauma at the time of his original application for 
benefits.

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Under the applicable laws and regulations, an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  The statement of the case will be 
forwarded to the veteran at the latest address of record and 
a separate copy provided to his or her representative.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  Otherwise, the 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 19.30, 20.302, 20.303 (1998).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (1998).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

Generally, the effective date of an evaluation and award of 
compensation based on a reopened claim after final 
disallowance will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).  The effective date of 
an award based on new and material evidence received after a 
final disallowance will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (1998).

In the instant case, the Chicago VARO denied entitlement to 
service connection for bilateral defective hearing by rating 
decision issued in January 1958, noting that it could not be 
said that the minimal audiometric loss that was shown in the 
higher tones on the discharge examination [by audiometric 
evaluation] were not present on induction examination if 
appropriate [audiometric evaluation was] given [at that 
time].  The veteran did not initiate an appeal.  The veteran 
subsequently filed to reopen of his claim on July 31, 1995, 
at which time he submitted 'additional' SMRs obtained from 
the National Personnel Records Center (NPRC).  Nonetheless, 
the RO denied entitlement to service connection in a January 
1996 rating decision. The veteran timely initiated and 
perfected an appeal.  Thereafter, he submitted 'additional' 
statements from family members, former neighbors and former 
employers who had knowledge of his hearing loss.  By rating 
decision issued in June 1996, the RO resolved reasonable 
doubt in the veteran's favor, finding that although the 
veteran did not meet the 38 C.F.R. § 3.385 criteria for 
service connection for hearing loss in 1957, service 
connection is warranted as there is evidence of a 
diminishment of hearing loss at the time of the veteran's 
separation.  

In view of the procedural history of this case and in 
accordance with the above-mentioned statutes and regulations, 
it is found that service connection for bilateral hearing 
loss may be granted only from the date of the later reopened 
claim (July 31, 1995).

The Board is cognizant of the veteran's contention that his 
claim remained open because he was never informed of and/or 
does not remember seeing a copy of the January 1958 rating 
decision, which confirmed and continued the December 1957 
initial rating decision.  However, it is noted that there is 
a presumption of regularity that supports "the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  In Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that this presumption extends to the actions of the RO 
in discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.; see also 38 U.S.C.A. § 5104(a) (West 1991) (Secretary to 
provide to the claimant timely notice of decision); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Moreover, 
the applicable statutory and regulatory provisions do not 
allow for the extension of the one-year time limit for 
initiating an appeal after the receipt of notice of the 
result of the initial review or determination.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.304 
(1998).

Furthermore, there is no evidence on file that can be 
construed as an informal claim or request to reopen a claim, 
followed by a formal claim or request to reopen a claim 
within one year, prior to July 31, 1995.  See 38 C.F.R. §§ 
3.1(p), 3.151, 3.155, 31.57 (1998).  Although a July 27, 1995 
private treatment record was associated with the claims 
folder, the veteran did not submit this report following his 
formal claim.

The veteran also refers to a series of errors that he argued 
were made during his claims for benefits.  Pertinent law is 
to the effect that once a claim has been denied by the RO and 
the decision thereon is not timely appealed, the claim may 
only be reopened based upon new and material evidence or if 
there was clear and unmistakable error (CUE) in the decision 
which denied the claim.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 3.156 (1998).

CUE may be demonstrated where (1) there is an error in a 
prior adjudication through the application of facts or law, 
which were incorrect at the time of their application, and 
(2) that error caused an inaccurate result.  Allin v. Brown, 
6 Vet. App. 207, 210 (1994).  An assessment of CUE must be 
made against the law as it existed when the determination 
alleged to be erroneous was made.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  CUE is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370 (1991).

The Court has held that, under the heightened pleading 
requirements set forth in Fugo v. Brown, 6 Vet. App. 40 
(1993), an alleged CUE must be the "kind of 
error . . . that if true, would be CUE on its face."  A 
claimant must do more than cite a "laundry list" of laws 
and regulations and the doctrines they express.  A mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel 
v. Brown, 6 Vet. App. 242 (1994).

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

Some of the alleged errors claimed by the veteran refer to a 
possible duty to assist on the part of VA.  However, the VA's 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete, rather than an incorrect, record.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Otherwise, the veteran alleges error with regard to the RO's 
review or weighing of the evidence of record in the December 
1957 and January 1958 rating decisions.  He contends that the 
evidence of record at that time, particularly the November 
1957 private audiologist's statement, showed, at the very 
least, a 'reasonable probability' that his claim was 
meritorious.  The Board noted, however, that a mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation that is adequate to raise a 
CUE claim.  See Luallen, supra.  

In sum, the Board is satisfied that the RO has assigned the 
correct effective date of July 31, 1995, and that the veteran 
is not entitled to an earlier effective date for the grant of 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).



ORDER

An effective date earlier than July 31, 1995, for the award 
of service connection and the assignment of a 10 percent 
evaluation for bilateral hearing loss is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

